UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7236


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ROBERT ISAAC NELSON,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. David C. Norton, District Judge. (2:09-cr-00295-DCN-2; 2:14-cv-01318-
DCN)


Submitted: February 22, 2018                                      Decided: March 9, 2018


Before KEENAN and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert Isaac Nelson, Appellant Pro Se. Sean Kittrell, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert Isaac Nelson seeks to appeal the district court’s text order dismissing without

prejudice his 28 U.S.C. § 2255 (2012) motion under Fed. R. Civ. P. 41(a)(2). Generally, a

voluntary dismissal without prejudice under Rule 41(a)(2) is not appealable “because it is

not an involuntary adverse judgment” against the appellant. Unioil v. E.F. Hutton & Co.,

809 F.2d 548, 555 (9th Cir. 1986), overruled in part on other grounds by In re Keegan

Mgmt. Co., Sec. Litig., 78 F.3d 431, 434-35 (9th Cir. 1996).

       Nelson’s original pro se § 2255 motion, filed in 2014, challenged his Sentencing

Guidelines career offender designation. After the Supreme Court’s decision in Johnson v.

United States, 135 S. Ct. 2551 (2015) (holding residual clause of Armed Career Criminal

Act, 18 U.S.C. § 924(e)(2)(B)(ii) (2012), unconstitutionally vague), appointed counsel

supplemented Nelson’s § 2255 motion, arguing that, under Johnson, Nelson’s career

offender designation violated his right to due process. Nelson’s § 2255 motion was stayed

pending the Supreme Court’s decision in Beckles v. United States, 137 S. Ct. 886 (2016)

(holding advisory Guidelines not subject to vagueness challenge under Due Process Clause

and therefore career offender Guideline’s residual clause not void). After Beckles issued,

Nelson’s counsel requested that Nelson’s § 2255 motion be dismissed without prejudice

pursuant to Rule 41(a)(2). Counsel indicated that Nelson agreed to the dismissal. In a text

order, the district court dismissed the § 2255 motion without prejudice.

       Because a Rule 41(a)(2) dismissal without prejudice is generally not appealable, we

dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the



                                             2
facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              DISMISSED




                                            3